                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
 ELIZABETH WYNN,                 )
                                 )
                     Plaintiff,  )
                                 )
              v.                 )   Case No. 6:19-03016-CV-RK
                                 )
 WAL-MART STORES EAST, L.P.,     )
                                 )
                     Defendant.  )
                     ORDER GRANTING MOTION
             FOR PHYSICAL EXAMINATION OF PLAINTIFF
        Before the Court is Defendant Wal-Mart Stores East, L.P. (“Walmart”)’s motion for
physical examination of Plaintiff Elizabeth Wynn. (Doc. 39.) The deadline to respond has passed
and no response has been filed by Plaintiff. After careful consideration, and for good cause shown,
Walmart’s motion is GRANTED. It is hereby ORDERED that the physical examination of
Plaintiff be taken by Dr. Michael Chabot to determine the cause, nature, and extent of Plaintiff’s
injuries. However, in light of the ongoing Coronavirus pandemic, the Court is unsure whether the
suggested date of April 17, 2020 is feasible or wise. Therefore, the parties are further ORDERED
to confer with each other, as well as with Dr. Chabot, to find a reasonable and acceptable time to
conduct the physical examination. The Clerk of Court is directed to mail a copy of this Order to
Plaintiff.
        IT IS SO ORDERED.



                                           s/ Roseann A. Ketchmark
                                       ROSEANN A. KETCHMARK, JUDGE
                                       UNITED STATES DISTRICT COURT

  DATED: April 9, 2020
